                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION


 VODIE NATHANIEL BELL, JR.,

                  Plaintiff,                              CIVIL ACTION NO.: 4:20-cv-302

        v.

 SHERIFF JOHN WELCHER; CAPTAIN B.
 ERVIN; MAJOR BOYLES; CAPTAIN HILL;
 CAPTAIN BLANTON; LT. JONES; NURSE
 JACKIE HARNED; and CORPRAL
 SPENCER,

                  Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's April 13, 2021, Report and Recommendation, (doc. 6), to which Plaintiff has not filed an

objection. Plaintiff has failed to comply with the Court’s Orders requiring that he execute and

return forms related to his in forma pauperis status and the statement regarding magistrate judge

assignment. (Doc. 4; doc. 5.) Therefore, the Court ADOPTS the Report and Recommendation

as its opinion.    For the reasons discussed by the Magistrate Judge, Plaintiff’s Complaint is

DISMISSED. The Clerk of Court is DIRECTED to CLOSE this case.

       SO ORDERED, this 29th day of June, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
